Citation Nr: 0307915	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress syndrome (PTSD).
 
3.  Entitlement to service connection for a psychiatric 
condition, to include PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1969 until 
October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In an unappealed September 1995 rating decision, the RO 
denied service connection for a psychiatric disability, to 
include PTSD. 

3.  The evidence added to the record subsequent to the 
September 1995 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disability, to 
include PTSD.

4.  Competent evidence of record provides a diagnosis of PTSD 
based on verified stressors.

5.  The veteran currently is not shown to have hearing loss 
disability for VA compensation purposes.




CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying the veteran's 
claim of entitlement to service connection for a psychiatric 
condition, to include PTSD, is final.  38 U.S.C.A. §§ 7105, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence received subsequent to the September 1995 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric condition, to include PTSD, have been met.  
38 U.S.C.A. §§ 5108, 7105, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.156, 3.159 (2002).  

3.  PTSD was incurred in service.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

4.  The veteran's claim of service connection for a hearing 
loss disability must be denied by operation of law. 38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
An August 2001 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his service 
connection claim, as well as VA's development assistance.  
Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Finally, the statements from the 
veteran and his representative are associated with the claims 
file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

I.  Entitlement to service connection for hearing loss.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
"impaired hearing" for the purposes of applying the laws 
administered by VA.  That Code section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

The evidence of record fails to establish that the criteria 
described above have been met.  At the veteran's February 
2002 VA audiological examination, his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
35
LEFT
5
10
5
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Thus, the objective evidence gleaned from the February 2002 
VA examination does not meet the criteria set for under 
38 C.F.R. § 3.385 for impaired hearing.  Likewise, a private 
audiogram performed by G.H.C. in November 1999 similarly 
fails to meet the requirements of a disability under that 
Code section.  Thus, the veteran does not have impaired 
hearing for the purpose of VA law.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim of service connection for 
hearing loss must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress syndrome (PTSD).

The veteran initially claimed entitlement to service 
connection for PTSD in December 1994.  In September 1995, the 
RO denied the claim, and the veteran did not appeal that 
determination.  As such, that decision became final.  38 
U.S.C.A. § 7105 (West Supp. 2002).

In June 1999, the veteran sought to reopen his claim of 
entitlement to service connection for PTSD.  In a December 
1999 rating decision, the RO denied that request, concluding 
that the veteran had not submitted new and material evidence 
sufficient to reopen the claim.  The veteran disagreed with 
that determination and initiated this appeal.  In a January 
2003 supplemental statement of the case, the RO found that 
new and material evidence had been submitted.  The issue of 
entitlement to service connection for a psychiatric 
condition, to include PTSD was adjudicated de novo, and was 
denied on the merits.  



As noted above, the January 2003 supplemental statement of 
the case determination addressed the question of new and 
material evidence and proceeded to consider the issue on the 
merits, de novo.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
regardless of the RO's determination to reopen.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  

The evidence of record at the time of the September 1995 
rating action included the veteran's service medical records, 
his contentions, VA examinations dated in March 1995 and 
August 1995, VA outpatient treatment reports dated from July 
1994 to March 1995, and private treatment reports written by 
G.H.C., P.S.C., and dated from November 1989 to May 1995.  
The claim was denied on the basis that the evidence failed to 
show any complaints of, or treatment for, a psychiatric 
condition during service, no demonstration of a psychosis 
within one year of separation from service, nor a competent 
clinical opinion relating a current psychiatric disability to 
service.  The evidence also lacked a confirmed diagnosis of 
PTSD.  Additionally, the evidence of record at the time of 
the September 1995 rating decision failed to demonstrate that 
the veteran engaged in combat with the enemy or endured a 
stressful experience sufficient to cause PTSD.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the Board in September 1997 includes copies of 
Aircraft Mishap Accident Reports dated in 1971 and received 
by the RO in November 2001.  Such reports confirmed three 
plane crashes, which the veteran claims to have witnessed.  
Additionally, a VA outpatient treatment report dated in July 
2001 reflects assessments including PTSD, and PTSD was 
diagnosed on VA examination in February 2002 when the 
military stressors were reported.  Such reports are "new," 
as they were not previously of record, and are not cumulative 
or redundant of other evidence of record as each provides 
information that was missing at the time of the prior final 
denial, respectively, 


evidence of the occurrence of reported stressful events 
during service, and a diagnosis of PTSD.  Thus, the Board 
finds such submissions to be "new" within the meaning of 
38 C.F.R. § 3.156(a).  

The second requirement under 38 C.F.R. § 3.156(a) is that 
evidence submitted following a prior final denial be 
material.  Here, the Aircraft Mishap Accident Reports and 
diagnosis of PTSD bear directly and substantially upon the 
specific matter under consideration, as they support the 
veteran's contention that he experienced in-service stressor 
events and that he has current psychiatric disability of 
PTSD.  Thus, the materiality requirement is also met and the 
veteran's claim of entitlement to service connection for a 
psychiatric condition, to include PTSD, is reopened.

De Novo Adjudication of Service Connection on the Merits

As noted above, documents of record confirm the veteran's 
reported stressors relating to plane crashes in service.  
Additionally, a VA examiner in February 2002 diagnosed PTSD 
based on the verified events reported as stressors.  While 
the VA examiner added that the veteran had no direct exposure 
to, or involvement with, the reported stressors, such is not 
required by applicable law for service connection for PTSD.  
38 C.F.R. § 3.304(f).  Further, in the body of the 
examination report, the VA examiner noted that the veteran's 
"being on guard duty on crash sites is probably some 
traumatic exposure."  Moreover, it must be presumed that the 
diagnosis of PTSD was based upon American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  As noted in Cohen v. 
Brown, 10 Vet. App. 128 (1997), mental health professionals 
are experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen, 10 Vet. App. at 
140.  In view of the foregoing, service connection for PTSD 
is warranted.




ORDER

Service connection for hearing loss is denied.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric 
condition, to include PTSD, is reopened.

Service connection for PTSD is granted. 



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

